SUMMARY ORDER

UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of the *89district court be, and it hereby is, AFFIRMED.
Alain Ndong-Ntoutoum (“Ntoutoum”) appeals from his conviction after a jury trial in the United States District Court for the Southern District of New York (Sprizzo, J.) on one count of bank fraud arising out of his deposit of a counterfeit check into an account under his control. Ntoutoum argues that (i) the district court committed reversible error by receiving into evidence certain pre-and post-arrest statements that were arguably taken in violation of Ntoutoum’s Sixth Amendment right to counsel, and (ii) the district court abused its discretion when it denied Ntout-oum’s motion, pursuant to Fed.R.Crim.P. 29, to dismiss on the ground that the government failed to present adequate proof that the bank from which the proceeds of the check would have been withdrawn was insured by the FDIC.
With respect to Ntoutoum’s statements, the other evidence against him so powerfully proved his guilt that, even assuming the statements should not have been received, the error would be harmless. With respect to the federally insured status of the defrauded bank, we find no merit in Ntoutoum’s contention that the government was obligated to prove the insured status of the drawee bank (Brown Brothers Harriman & Co.) rather than the bank (Chase Manhattan) in which the defendant sought to deposit the counterfeit check, or his contention that the federally insured status of Chase was not adequately proved.
For the reasons set forth above, the judgment of the district court is hereby AFFIRMED.